Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 12/07/2021, in which Claim(s) 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/508365 and Patent 10,402,569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement filed 11/08/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the attached NPL does not contain a publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jack Friedman at 518.560.5940 on 12/21/2021.
The application has been amended as follows:
1. (Currently amended) A method, said method comprising: 
generating, by one or more processors of a computing system, a dataset according to a code package, the code package comprising an image file associated with a container for a tenant in a cloud environment, and the dataset comprising general information related to security aspects of the image file, said image file comprising a plurality of image layers;

determining, by the one or more processors, a security level of the image file by comparing the extracted security indicator of the image file with a security indicator of an authenticated image file, wherein the authenticated image file was previously confirmed to be safe, wherein if said comparing demonstrates that the security indicator of the image file matches the security indicator of the authenticated image file then the image file is safe, and wherein if said comparing demonstrates that the security indicator of the image file does not match the security indicator of the authenticated image file then potential vulnerabilities may exist in the image file;
identifying, by the one or more processors, a vulnerability in the image file based on the determined security level; and
in response to the vulnerability having been identified, updating, by the one or more processors, the image file with a patch that fixes the identified vulnerability, said patch comprising:
creating a new image layer for the image file based on the patch;
adding the [[a]] new image layer [[added]] to the plurality of image layers in the updated image file; and 
generating a mapping relationship between the image file and the new image layer.

6. (Canceled)

7. (Currently amended) The method of claim [[6]] 1, said method further comprising:

returning, by the one or more processors, the image file to the tenant; and 
returning, by the one or more processors, the new image layer according to the mapping relationship.

8. (Currently amended) A computing system, comprising one or more processors, one or more memories, and one or more computer readable hardware storage devices, said one or more hardware storage device containing program code executable by the one or more processors via the one or more memories to implement a method said method comprising:
generating, by the one or more processors, a dataset according to a code package, the code package comprising an image file associated with a container for a tenant in a cloud environment, and the dataset comprising general information related to security aspects of the image file, said image file comprising a plurality of image layers;
extracting, by the one or more processors, a security indicator of the image file according to the dataset;
determining, by the one or more processors, a security level of the image file by comparing the extracted security indicator of the image file with a security indicator of an authenticated image file, wherein the authenticated image file was previously confirmed to be safe, wherein if said comparing demonstrates that the security indicator of the image file matches the security indicator of the authenticated image file then the image file is safe, and wherein if said comparing demonstrates that the security indicator of the image file does not match the security indicator of the authenticated image file then potential vulnerabilities may exist in the image file;

in response to the vulnerability having been identified, updating, by the one or more processors, the image file with a patch that fixes the identified vulnerability, said patch comprising:
creating a new image layer for the image file based on the patch;
adding the [[a]] new image layer [[added]] to the plurality of image layers in the updated image file; and 
generating a mapping relationship between the image file and the new image layer.

13. (Canceled)

14. (Currently amended) The computing system of claim [[13]] 8, said method further comprising:
in response to a pulling request for the code package from the tenant, 
returning, by the one or more processors, the image file to the tenant; and 
returning, by the one or more processors, the new image layer according to the mapping relationship.

15. (Currently amended) A computer program product, comprising one or more computer readable hardware storage devices having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computing system to implement a method, said method comprising:

determining, by the one or more processors, a security level of the image file according to the generated dataset, said image file comprising a plurality of image layers;
extracting, by the one or more processors, a security indicator of the image file according to the dataset;
determining, by the one or more processors, a security level of the image file by comparing the extracted security indicator of the image file with a security indicator of an authenticated image file, wherein the authenticated image file was previously confirmed to be safe, wherein if said comparing demonstrates that the security indicator of the image file matches the security indicator of the authenticated image file then the image file is safe, and wherein if said comparing demonstrates that the security indicator of the image file does not match the security indicator of the authenticated image file then potential vulnerabilities may exist in the image file;
identifying, by the one or more processors, a vulnerability in the image file based on the determined security level; and
in response to the vulnerability having been identified, updating, by the one or more processors, the image file with a patch that fixes the identified vulnerability, said patch comprising:
creating a new image layer for the image file based on the patch;
adding the [[a]] new image layer [[added]] to the plurality of image layers in the updated image file; and 
generating a mapping relationship between the image file and the new image layer.

20. (Canceled) 

Allowable Subject Matter
Claims 1-5, 7-12 and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 8 and 15, the prior art of record (Suarez et al. (Pub. No.: US 2017/0180346 A1; hereinafter Primary Reference) in view Chakra et al. (Pub. No.: US 2014/0137258 A1; Secondary Reference)) does not disclose:
 “wherein the authenticated image file was previously confirmed to be safe…,
 said patch comprising:
creating a new image layer for the image file based on the patch;
adding the new image layer to the plurality of image layers in the updated image file; and 
generating a mapping relationship between the image file and the new image layer…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a request to store, in first data store associated with a customer of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432